

EXHIBIT 10.6


SECOND AMENDMENT TO MEZZANINE LOAN AGREEMENT


This Second Amendment to Mezzanine Loan Agreement (this “Amendment”), dated as
of April 20, 2018, is by and between JPP, LLC, as administrative agent (together
with its successors and assigns, “Administrative Agent”) and SRC SPARROW 2 LLC
(“Borrower”) and amends that certain Mezzanine Loan Agreement, dated as of March
14, 2018, as the same was amended pursuant to that certain Amendment to
Mezzanine Loan Agreement dated as of April 13, 2018 (the “First Amendment” and,
as amended to date and as may be further amended or otherwise modified from time
to time, the “Loan Agreement”; all capitalized terms used but not defined herein
shall have the respective meanings ascribed to such terms in the Loan
Agreement).
RECITALS
WHEREAS, on March 14, 2018 (the “Closing Date”), Administrative Agent, Lenders
and Borrower entered into the Loan Agreement;
WHEREAS, on the Closing Date, Lenders made a loan on the Closing Date in the
aggregate principal amount equal to $240,000,000;
WHEREAS, pursuant to the First Amendment, Lender made an additional loan to the
Borrower in the amount of $66,656,928.36 on April 13, 2018, which amount was
secured by the Collateral;
WHEREAS, certain of the Lenders desire to make an additional loan to the
Borrower in the amount of $72,279,812, which amount shall be secured by the
Collateral;
WHEREAS, Lender and Borrower desire to amend the Loan Agreement in the manner
hereinafter set forth;
In pursuance of such agreement and for good and valuable consideration, Lender
and Borrower hereby agree as follows:
Section 1.Amendments of Loan Agreement. Lender and Borrower hereby amend the
Loan Agreement as follows:
(a)All references in the Loan Documents to the “Loan Agreement” shall mean the
Loan Agreement as amended to date and as amended by this Amendment.
(b)The following definition shall be added to Section 1.01 of the Loan
Agreement:
“Second Additional Advance Date” means April 20, 2018.
(c)The definition of “Commitment” in Section 1.01 of the Loan Agreement is
hereby replaced in its entirety by the following:


Amendment to Mezzanine Loan Agreement
1
 




--------------------------------------------------------------------------------




“Commitment” means, with respect to each Lender, such Lender’s commitment to
make a Loan to Borrower, which Loans were made on the Effective Date, the
Additional Advance Date and the Second Additional Advance Date. The amount of
each Lender’s Commitment is set forth on Schedule 2.01. The aggregate amount of
the Commitment of all Lenders as of the Second Additional Advance Date is
$378,936,740.36.
(d)The definition of “Note” in Section 1.01 of the Loan Agreement is hereby
replaced in its entirety by the following:
“Note” means, collectively, (i) that certain Second Amended and Restated
Promissory Note A-1, dated as of the Second Additional Advance Date, in the
original principal amount of $351,180,665.19, made by Borrower to JPP, LLC, (ii)
that certain Second Amended and Restated Promissory Note A-2, dated as of the
Second Additional Advance Date, in the original principal amount of
$27,756,075.17, made by Borrower to JPP II, LLC and (iii) each other note
delivered by Borrower pursuant to Section 2.09(f), in each case, as such note
may be replaced by multiple Notes in accordance with Section 2.09(f) and as
otherwise assigned (in whole or in part), amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.
(e)The definition of “Additional Permitted Mezzanine Debt” in Section 1.01 of
the Loan Agreement is hereby replaced in its entirety by the following:
“Additional Permitted Mezzanine Debt” means additional mezzanine Indebtedness
incurred by Borrower or the Additional Mezzanine Borrower after the Effective
Date as a Loan under this Agreement or a loan under any Additional Mezzanine
Loan Agreement such that, on a proforma basis immediately after the incurrence
of such additional mezzanine Indebtedness, the sum of the aggregate principal
amount outstanding (x) under this Loan Agreement, (y) the Mortgage Loan
Agreement and (z) under any Additional Mezzanine Loan Agreement, does not
exceed, in the aggregate, 55% loan to value based on the aggregate Appraised
Value of the remaining Properties owned by the Mortgage Borrower as of such
date; provided, that (a) the lender providing any such additional mezzanine
Indebtedness (unless advanced as a Loan under this Agreement) shall execute a
joinder to the Intercreditor Agreement agreeing to be bound by the terms thereof
and (b) Borrower shall (x) execute and deliver such amendments to the Loan
Documents and the Effective Date Mezzanine Loan Agreement as are reasonably
required by the Administrative Agent to incorporate into the terms of such Loan
Documents and the Effective Date Mezzanine Loan Agreement the existence of the
Additional Permitted Mezzanine Debt and (y) pay or reimburse to the
Administrative Agent all reasonable out-of-pocket costs and expenses incurred by
the Administrative Agent in connection with any such Indebtedness.”
(f)All references in the Loan Documents to the Note shall refer to the “Note” as
amended by this Amendment.


Amendment to Mezzanine Loan Agreement
2
 




--------------------------------------------------------------------------------




(g)Schedule 2.01 of the Loan Agreement is hereby replaced in its entirety by the
Schedule 2.01 attached to this Amendment.
Section 2.Miscellaneous.
(a)Borrower hereby (i) unconditionally ratifies and confirms, renews and
reaffirms all of its obligations under the Loan Agreement and each of the other
Loan Documents, (ii) acknowledges and agrees that such obligations remain in
full force and effect, binding on and enforceable against it in accordance with
the terms, covenants and conditions of the Loan Agreement as amended hereby and
the other Loan Documents, in each case, without impairment, and (iii) waives and
releases any and all claims, actions, causes of action, suits, and defenses that
Borrower might have against Lender for or by reason of any matter, cause or
thing whatsoever relating to the Loan.
(b)Borrower hereby represents and warrants that as of the date hereof and
subject to the matters set forth on Schedule 1 attached hereto, (i) Borrower has
the power and authority to enter into this Amendment and to perform its
obligations under the Loan Agreement as amended hereby, (ii) Borrower has by
proper action duly authorized the execution and delivery of this Amendment by
Borrower, (iii) this Amendment has been duly executed and delivered by Borrower
and constitutes Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles, (iv) Borrower is not in default under the Loan Agreement or
any of the other Loan Documents beyond any applicable notice and cure periods,
(v) Borrower has no defenses, offsets or counterclaims against the Indebtedness,
and (vi) each of the representations and warranties of Borrower contained in the
Loan Documents is true and correct in all material respects as of the date
hereof.
(c)Each Guarantor hereby (i) unconditionally approves and consents to this
Amendment, (ii) unconditionally ratifies, confirms, renews and reaffirms all of
its obligations under the Loan Documents to which it is a party (the “Guarantor
Documents”), (ii) acknowledges and agrees that its obligations under the
Guarantor Documents remain in full force and effect, binding on and enforceable
against it in accordance with the terms, covenants and conditions of such
documents without impairment, and (iii) waives and releases any and all claims,
actions, causes of action, suits, and defenses that it might have against Lender
for or by reason of any matter, cause or thing whatsoever relating to the Loan.
(d)Each Guarantor hereby represents and warrants that as of the date hereof(i)
it has the power and authority to acknowledge this Amendment and to perform its
obligations under the Guarantor Documents after giving effect to this Amendment,
(ii) it has by proper action duly authorized such acknowledgement and
performance, (iii) it is not in default under any Guarantor Document beyond any
applicable notice and cure periods, (iv) it has no defenses, offsets or
counterclaims against its obligations under the Guarantor Documents, and (v)
each of the representations and warranties contained in the Guarantor Documents
is true and correct in all material respects as of the date hereof.


Amendment to Mezzanine Loan Agreement
3
 




--------------------------------------------------------------------------------




(e)Borrower and Guarantor acknowledge and agree that no oral communication or
course of dealing from or on behalf of Lender shall constitute any waiver,
agreement, commitment, or evidence of any assurance or intention of Lender with
respect to the Loans, the Loan Agreement and/or the other Loan Documents, and
that any waiver, agreement, commitment, assurance, or intention of Lender with
respect to the Loans, the Loan Agreement and/or the other Loan Documents shall
be effective only if in writing and duly executed by Lender. Borrower and
Guarantor acknowledge and agree that no Default or Event of Default shall be
deemed to have been waived by Lender unless such waiver is in writing and duly
executed by Lender.
(f)This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law.
(g)This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. Copies of originals, including
copies delivered by facsimile, pdf or other electronic means, shall have the
same import and effect as original counterparts and shall be valid, enforceable
and binding for the purposes of this Amendment.
(h)The terms and provisions of Section 9.14 of the Loan Agreement are
incorporated herein by reference and shall apply to Borrower and Guarantor
hereunder with the same force and effect as if fully set forth herein.


























Amendment to Mezzanine Loan Agreement
4
 




--------------------------------------------------------------------------------






Executed and delivered as of the date first hereinabove set forth.
 
LENDER:


JPP, LLC, a Delaware limited liability company,
as Administrative Agent 

By:   /s/ Edward S. Lampert         
       Name: Edward S. Lampert
Title: Authorized Signatory


 


JPP, LLC, a Delaware limited liability company,
as Lender 

By:    /s/ Edward S. Lampert         
       Name: Edward S. Lampert
Title: Authorized Signatory


 


JPP II, LLC, a Delaware limited liability company,
as Lender 

By:   /s/ Edward S. Lampert         
       Name: Edward S. Lampert
Title: Authorized Signatory


 
BORROWER:
SRC SPARROW 2 LLC, a Delaware limited liability company




By:   /s/ Robert A. Riecker         
       Name: Robert A. Riecker
Title: President





















Amendment to Mezzanine Loan Agreement
5
 




--------------------------------------------------------------------------------




 
Solely with respect to the provisions herein that reference Guarantor:
GUARANTOR:


SEARS HOLDINGS CORPORATION, a Delaware corporation




By:   /s/ Robert A. Riecker         
       Name: Robert A. Riecker
Title: Chief Financial Officer




 
SEARS, ROEBUCK AND CO., a New York corporation




By:   /s/ Robert A. Riecker         
       Name: Robert A. Riecker
Title: Chief Financial Officer









Amendment to Mezzanine Loan Agreement
6
 




--------------------------------------------------------------------------------





Schedule 1


Exceptions to Representations and Warranties


1.
Schedule 3.01 attached to the Loan Agreement and the Mortgage Loan Agreement is
hereby deleted in its entirety and replaced with Schedule 3.01 attached to this
Schedule 1.



2.
Schedule 3.14 attached to the Mortgage Loan Agreement is hereby updated to add
the following row:



Store
Location
Status
1035
Augusta, GA
The City of Augusta is undertaking a road widening project at Wrightsboro Road
and the impact is to the two entrances to the mall located on Wrightsboro Road,
which is on the opposite side of the mall from Sears and does not affect Sears’
fee interest. While the taking impacts Sears’ easement rights under the Second
Amended and Restated REA, the REA does not address the parties’ rights in the
event of a taking affecting easement areas. The city has not yet begun
construction and the timing of the project is yet to be determined. Based on the
foregoing, at this time Sears has not filed a claim for damages. However, should
it become apparent that the timing or other aspects of the project are causing
an impact to Sears, Sears will reevaluate its position at that time. The
original filing was on September 21, 2015 but on August 22, 2017 a consent order
was entered allowing the city condemnor to file an amended petition naming and
substituting the mall ownership entity Augusta Mall LLC for General Growth
Properties.







Amendment to Mezzanine Loan Agreement
7
 




--------------------------------------------------------------------------------





Schedule 3.01
Organizational Chart


ex106secondamendmentt_image1.gif [ex106secondamendmentt_image1.gif]








 
 
 

[AM_ACTIVE 400237305_3]

--------------------------------------------------------------------------------







Schedule 2.01 – Commitments




LENDER                            COMMITMENT


JPP, LLC                            $302,180,665.19


JPP II, LLC                            $26,756,075.17


Luxor Capital, LLC                        $50,000,000


AGGREGATE COMMITMENTS                $378,936,740.36





